DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,456,784 in view of official notice. 
Regarding the claims, the claims conflict as described below.
With regard to claims 2, 8, 9, and 11-14, 
2. (New) A device comprising: a first component comprising a first channel formed in a first material and including at least a first port; 







a second component comprising a second channel formed in a second material and including at least a second port, 







a fluidic connector that can be connected to the first and second components, the fluid connector comprising a fluid path including a fluid path inlet and a fluid path outlet, wherein upon connection, the fluid path inlet fluidically connects to the first port and the fluid path outlet fluidically connects to the second port to allow fluid communication between the first and second channels, and wherein the first and second channels are not in fluid communication with one another absent connection via the fluidic connector.

A device comprising: a first component comprising a first channel formed in a first material and including at least a first port, the first channel including at least one portion having a cross-sectional dimension greater than 200 microns, wherein the first material has a water vapor permeability of less than about 5.0 g.Math.mm/m.sup.2.Math.d; 
a second component comprising a second channel formed in a second material and including at least a second port, 

the second channel including at least one portion having a cross-sectional 

a fluidic connector that can be connected to the first and second components, the fluid connector comprising a fluid path including a fluid path inlet and a fluid path outlet, wherein upon connection, the fluid path inlet fluidically connects to the first port and the fluid path outlet fluidically connects to the second port to allow fluid communication between the first and second channels, wherein the first and second channels are not in fluid communication with one another absent connection via the fluidic connector, 

wherein the first and second components are substantially planar and lie on top of one another, and 



However, the conflicting patent does not (in claim 1) describe that the second channel comprises at least one measurement zone, wherein the measurement zone comprises a binding partner for prostate specific antigen (PSA).
In claim 12, it is further recited that the device “compris[es] a reagent disposed in the second channel, wherein the reagent is adsorbed to a surface of at least one portion of the second channel.”  The examiner takes this as a description of a measurement zone and officially notes that one such reagent would be “a binding partner for prostate specific antigen” in the form of “an anti-PSA antibody” and which can bind free-PSA, complexed-PSA, and/or pro-PSA.  The reagent is also is configured to bind to PSA in a blood product and which binds to PSA in the sample in a way that is proportional to the amount of PSA in the sample.
It would have been obvious to one of ordinary skill in the art at the time of invention to have included the specific reagent, as this would have been one of many uses of the device in order to provide a working example of the device in a common and useful manner.


(from claim 1) the second channel including at least one portion having a cross-sectional dimension less than 200 microns, 

4. (New) The device of claim 2, wherein the first material has a water vapor permeability of less than about 5.0 g-mm/m2-d.
(from claim 1)  wherein the first material has a water vapor permeability of less than about 5.0 g.Math.mm/m.sup.2.Math.d
5. (New) The device of claim 2, wherein the second channel includes at least one portion having a cross-sectional dimension less than 200 microns.

(from claim 1) the second channel including at least one portion having a cross-sectional dimension less than 200 microns
6. (New) The device of claim 2, wherein the first material is different from the second material.

(from claim 1) wherein the first material is different from the second material;
7. (New) The device of claim 2, wherein both the first port and the second port are accessible from a top surface of the first component or the second component.

(from claim 1) wherein both the first port and the second port are accessible from a top surface of the first component or the second component.


12. A device as in claim 1, comprising a reagent disposed in the second channel, wherein the reagent is adsorbed to a surface of at least one portion of the second channel.

21. (New) The device of claim 2, wherein the first material and/or the second material comprises polystyrene, PMMA, or a cyclo-olefin copolymer.
16. A device as in claim 1, wherein the first channel of the first component is substantially enclosed by a first cover that is not the second component, and/or wherein the second channel of the second component is substantially enclosed by a second cover that is not the first component, wherein the first material has a water vapor permeability between about 0.01 g.Math.mm/m.sup.2.Math.d and about 0.5 g.Math.mm/m.sup.2.Math.d, wherein the first material has a higher melting temperature than the second material, and wherein the first material and/or the second material comprises polystyrene, PMMA, or a cyclo-olefin copolymer.



Regarding claims 16-20, the examiner officially notes that including an optical system as described in each of these claims would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797